Citation Nr: 9900482	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  92-20 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for artherosclerotic heart disease with myocardial 
infarction, atrial fibrillation, and cardiomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



FINDINGS OF FACT

1. The veteran served on active duty from  January 1956 to 
January 1960.

2.  In a statement dated in December 1998, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal as to the issue of entitlement to a 
disability rating in excess of 30 percent for 
artherosclerotic heart disease with myocardial infarction, 
atrial fibrillation, and cardiomegaly.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in a April 1992 decision the RO denied 
entitlement to an increased rating for artherosclerotic heart 
disease.  The veteran perfected an appeal as to that 
decision, but in a December 1998 statement, he unequivocally 
withdrew his appeal as to that issue.  The Board finds the 
statement is sufficient to satisfy the provisions of 
38 C.F.R. § 20.204(b) (1998). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
